On October 2,2006, the Defendant was sentenced for Count I: Criminal Mischief, a felony, in violation of Section 45-6-101(1)(a), MCA to the Department of Corrections for
*49DATED this 28th day of May, 2014.
Two (2) years, all suspended subject to the terms and conditions given in the Judgment Suspending Sentence on October 2, 2006; and Count IQ: Disorderly Conduct, a misdemeanor, in violation of Section 45-8-101(1)(a), MCA, to Two (2) days in jail, $100 fine plus fees and surcharges. Sentences imposed shall be served concurrently with each other, but shall be served consecutively to the sentences imposed in Hill County Cause No. DC-06-028; receive credit for 23 days previously served but shall not receive credit against the fines; and other terms and conditions given in the Judgment Suspending Sentence on October 2,2006. Count Q: Unlawful Possession of Alcohol by Person Under Age 21,3d or Subsequent Offense, a misdemeanor, in violation of Section45-5-624, MCA, was Dismissed.
On February 6, 2014, the suspended sentence imposed on October 2, 2006, was revoked. The Defendant was sentenced for Count I: Criminal Mischief, a felony, in violation of Section 45-6-101(1)(a), MCA, to the Department of Corrections for a period of Two (2) years. The Court strongly recommends the Defendant be screened for placement in an appropriate treatment facility and/or prerelease and that the Department consider placement at prison as a last resort. Defendant receive credit for 38 days served in jail; and other terms and conditions given in the Order Revoking Suspended Sentence and Order of Commitment on February 6, 2014.
On May 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.